                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 3/13/20




                                               MEMORANDUM ENDORSED




Application granted. The telephone conference originally scheduled for March 16, 2020 is adjourned
to March 23, 2020 at 11:00 a.m. The parties are directed to call Chambers (212-805-0296) at that
time with all parties on the line.
SO ORDERED.
                                                            _____________________________________
Dated: March 13, 2020                                              GREGORY H. WOODS
New York, New York                                                United States District Judge
